


Exhibit 10.32

 

WADDELL & REED FINANCIAL, INC.

 

RESTRICTED STOCK AWARD AGREEMENT

 

WADDELL & REED FINANCIAL, INC., a corporation organized and existing under the
laws of the state of Delaware (or any successor corporation) (the “Company”),
does hereby grant and give unto                (the “Awardee”), an award of
restricted shares of Company Class A common stock (the “Restricted Stock”) upon
the terms and conditions hereinafter set forth (the “Award”).

 

AUTHORITY FOR GRANT

 

1.                                      Non-Employee Director Stock Award Plan. 
The Restricted Stock is granted under the provisions of the Waddell & Reed
Financial, Inc. 1998 Non-Employee Director Stock Award Plan, as amended and
restated (the “Plan”), and is subject to the terms and conditions set forth in
this Restricted Stock Award Agreement (this “Agreement”) and not inconsistent
with the Plan.  Capitalized terms used but not defined herein shall have the
meaning given them in the Plan, which is incorporated by reference herein.

 

TERMS OF AWARD

 

2.                                      Number of Shares.  Pursuant to the
Conversion Election Form dated               , the Awardee is hereby granted
             shares of Restricted Stock (the “Shares”) of the Company’s Class A
common stock, par value $.01 (the “Stock”) on            , 20    (the “Grant
Date”), subject to repurchase of a portion thereof by the Company pursuant to
Section 11 below.

 

3.                                      Restrictions; Forfeiture.  The
Restricted Stock may not be sold, transferred, pledged, assigned or otherwise
alienated or hypothecated until its restrictions are removed or expire.  The
Restricted Stock may be forfeited to the Company pursuant to Section 5(b), at
which time the Company shall have the right to instruct the Company’s transfer
agent to transfer the Restricted Stock to the Company to be held by the Company
in treasury or by any designee of the Company.

 

4.                                      Expiration of Restrictions and Risk of
Forfeiture.  The restrictions and risk of forfeiture for the Restricted Stock
will expire as of the vesting dates set forth in this Section 4, provided that
(a) Awardee serves as a Director of the Company continuously from the Grant Date
through the applicable vesting date, and (b) the restrictions and risk of
forfeiture have not previously expired pursuant to this Agreement.

 

Percentage of Shares Vesting

 

Vest Date

 

331/3%

 

        , 20   

 

331/3%

 

        , 20   

 

331/3%

 

        , 20   

 

 

--------------------------------------------------------------------------------


 

TERMINATION OF AWARD

 

5.                                      Termination of Service on the Board.

 

(a)                              Termination of Service Due to Death or
Disability.  If an Awardee’s service on the Board terminates by reason of death
or Disability, the restrictions and risk of forfeiture with respect to the
Restricted Stock which have not expired shall immediately lapse and all shares
of the Restricted Stock shall be deemed fully vested and nonforfeitable.

 

(b)                                 Termination of Service Due to Retirement. 
If an Awardee’s service on the Board terminates by reason of the Awardee
reaching the mandatory retirement age for members of the Board (“Retirement”),
the restrictions and risk of forfeiture with respect to the Restricted Stock
which have not expired shall immediately lapse and all shares of the Restricted
Stock shall be deemed fully vested and nonforfeitable.

 

(c)                              Termination of Service Other Than Due to Death,
Disability or Retirement.  If an Awardee’s service on the Board terminates for a
reason other than death, Disability or Retirement, the shares of Restricted
Stock for which the restrictions and risk of forfeiture have not expired as of
the date of termination shall be immediately forfeited without further action by
the Company; provided, however, that the portion, if any, of those shares of
Restricted Stock for which the restrictions and risk of forfeiture have expired
as of the date of such termination shall not be forfeited.

 

6.                                      Change in Control of the Company.  In
the event of a Change in Control, unless otherwise determined by the Committee
in writing at or after the Grant Date, but prior to the occurrence of such
Change in Control, the restrictions with respect to the Restricted Stock shall
lapse and such shares shall be deemed fully vested and nonforfeitable.

 

GENERAL TERMS AND PROVISIONS

 

7.                                      Administration of Award.  The Restricted
Stock shall be maintained in a book-entry account (the “Account”) by and at the
Company’s transfer agent until the restrictions associated with such Restricted
Stock expire pursuant to Sections 4, 5 or 6.  The Awardee shall execute and
deliver to the transfer agent one or more stock powers in blank for the
Restricted Stock.  The Awardee hereby agrees that the transfer agent shall
maintain such Account and the related stock power(s) pursuant to the terms of
this Agreement until such restrictions expire pursuant to Sections 4, 5 or 6.

 

8.                                      Ownership of Restricted Stock.  From and
after the time that the Account representing the Restricted Stock has been
activated and prior to forfeiture, the Awardee will be entitled to all the
rights of absolute ownership of the Restricted Stock, including the right to
vote those shares and to receive dividends thereon if, as, and when declared by
the Board, subject, however, to the terms, conditions and restrictions set forth
in this Agreement.  Dividends paid in stock of the Company or stock received in
connection with a Stock split with respect to the Restricted Stock shall be
subject to the same restrictions as on such Restricted Stock.  The shares

 

2

--------------------------------------------------------------------------------


 

of Restricted Stock subject to this Award are not eligible to be enrolled in any
dividend re-investment program until the restrictions thereon expire.

 

9.                                      Adjustment of Shares for
Recapitalization, Etc.  In the event there is any change in the outstanding
Stock of the Company by reason of any reorganization, recapitalization, stock
split, stock dividend, combination of shares or otherwise, there shall be
substituted for or added to each share of Stock theretofore appropriated or
thereafter subject, or which may become subject, to this Award, the number and
kind of shares of stock or other securities into which each outstanding share of
Stock shall be so changed or for which each such share shall be exchanged, or to
which each such share shall be entitled, as the case may be.  Adjustment under
the preceding provisions of this Section 9 will occur automatically upon any
such change in the outstanding Stock of the Company.  No fractional interest
will be issued under the Plan on account of any such adjustment.

 

10.                               Conditions to Delivery of Stock and
Registration.  Nothing herein shall require the Company to issue or the transfer
agent to deliver any shares with respect to the Award if that issuance would, in
the opinion of counsel for the Company, constitute a violation of the Securities
Act of 1933, as amended, or any similar or superseding statute or statutes, any
other applicable statute or regulation, or the rules of any applicable
securities exchange or securities association, as then in effect.  From time to
time, the Board and appropriate officers of the Company are authorized to and
shall take whatever actions are necessary to file required documents with
governmental authorities, stock exchanges, and other appropriate persons to make
shares of Stock available for issuance.

 

11.                               Tax Obligations.  The Awardee shall be
responsible for satisfaction of any current or future federal, state or local
income or other tax obligation incurred by the Awardee as a result of the
Award.  With respect to any such required tax obligation, the Awardee may
(a) upon election, at the time and in the manner prescribed by the Company,
direct the Company to purchase from the Awardee the number of shares of Stock to
be issued upon vesting equal in value to the amount of such obligation, based on
the shares’ Fair Market Value at the time such obligation is determined, at
which time the Company shall deliver to the Awardee an amount in cash equal to
the aggregate Fair Market Value of the shares purchased by the Company, or
(b) if no such election is made by the Awardee, the Awardee shall otherwise
satisfy such tax obligation by such other means as the Awardee may determine.

 

12.                               Company Records.  Records of the Company or
its Subsidiaries or Affiliates regarding any period(s) of service on the Board,
termination of service and the reason therefor, and other matters shall be
conclusive for all purposes hereunder, unless determined by the Company to be
incorrect.

 

13.                               No Liability for Good Faith Determinations. 
The members of the Board and the Committee shall not be liable for any act,
omission, interpretation or determination taken or made in good faith with
respect to this Agreement or the Restricted Stock granted hereunder and all
members of the Board or the Committee and each and any officer or employee of
the Company acting on their behalf shall, to the extent permitted by law, be
fully indemnified and protected by the Company with respect to any such action,
determination or interpretation.

 

3

--------------------------------------------------------------------------------


 

14.                               Severability.  If any provision of this
Agreement is held to be illegal or invalid for any reason, the illegality or
invalidity shall not affect the remaining provisions hereof, but such provision
shall be fully severable and this Agreement shall be construed and enforced as
if the illegal or invalid provision had never been included herein.

 

15.                               Successors.  This Agreement shall be binding
upon the Awardee, their legal representatives, heirs, legatees and distributees,
and upon the Company, its successors and assigns.

 

16.                               Notices.  Any notices required by or permitted
to be given to the Company under this Agreement shall be made in writing and
addressed to the Secretary of the Company in care of the Company’s Legal
Department, 6300 Lamar Avenue, Overland Park, Kansas 66202.  Any such notice
shall be deemed to have been given when received by the Company.

 

17.                               Headings.  The titles and headings herein are
included for convenience of reference only, do not constitute a part of this
Agreement and shall not be deemed to limit or affect any of the provisions
hereof.

 

18.                               Rules of Construction.  This Agreement has
been executed and delivered by the Company in Kansas and shall be construed and
enforced in accordance with the laws of said State, other than any choice of law
rules calling for the application of laws of another jurisdiction.  Should there
be any inconsistency or discrepancy between the provisions of this Agreement and
the terms and conditions of the Plan under which this Award is granted, the
provisions in the Plan shall govern and prevail.

 

19.                               Amendment.  This Agreement may be amended by
the Committee; provided, however, that no amendment may decrease rights inherent
in this Award prior to such amendment without the express written consent of the
parties hereto.  Notwithstanding the provisions of this Section 19, this
Agreement may be amended by the Committee to the extent necessary to comply with
applicable laws and regulations and to conform the provisions of this Agreement
to any changes thereto.

 

[SIGNATURE PAGE TO FOLLOW]

 

4

--------------------------------------------------------------------------------


 

20.                               Effective Date.  This Agreement is effective
as of              , 20   .

 

 

WADDELL & REED FINANCIAL, INC.

 

 

 

By:

 

 

 

 

 

 

“Company”

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

“Awardee”

 

5

--------------------------------------------------------------------------------


 

STOCK POWER

 

FOR VALUE RECEIVED,                 does hereby assign and transfer unto
Waddell & Reed Financial, Inc. (51-0261715)            shares of Class A common
stock of Waddell & Reed Financial, Inc., a Delaware corporation, granted on
               , 20   , as evidenced by the Restricted Stock Award Agreement of
even date therewith and standing in the name of the undersigned on the books of
Waddell & Reed Financial, Inc.  The undersigned does hereby appoint
Computershare Trust Company, N.A. as attorney-in-fact to transfer the said stock
on the books of Waddell & Reed Financial, Inc. with full power of substitution
in the premises.

 

Dated as of this      day of                 , 20   .

 

 

 

 

 

 

 

--------------------------------------------------------------------------------
